Citation Nr: 1140153	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim for service connection for a low back disability, and if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that inter alia denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for residuals of contusion to the back.

The RO is currently adjudicating the issue of entitlement to service connection for a claimed cervical spine disability.  The Board has accordingly characterized the issue on appeal as a low back disability.

In March 2011 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO; a transcript of the hearing is of record.  At the hearing the Veteran submitted additional evidence to the Board in the form of private medical records and opinion, along with a waiver of original RO jurisdiction.  The Board has accepted these documents for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The issue of entitlement to service connection for a low back disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was originally denied in an unappealed rating decision in February 1988, and reopening of the claim was subsequently denied by an unappealed rating decision in June 2000.

2.  Evidence received since the June 2000 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability; such evidence is not cumulative or redundant of evidence already of record.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice by a letter in October 2007, prior to issuance of the rating decision on appeal.  In addition, the evidence currently of record is sufficient to substantiate his petition to reopen the previously-denied claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R.           § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  However, the benefit-of-the-doubt rule does not apply when the issue is new and material evidence.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Analysis

A rating decision in February 1988 denied service connection for residuals of accident with contusion of the back, based on the RO's determination that residuals of a back injury had not been shown on examination (a VA examination in October 1987 simply found low back pain with no physiologic cause found for the complaint).  The Veteran was notified of the rating decision but did not appeal.

The RO subsequently denied reopening of the claim by a rating decision in June 2000, based on a determination that new and material evidence had not been submitted to show a relationship between the currently-diagnosed disc degeneration at L5-S1 and the injury sustained in service.  The Veteran submitted a Notice of Disagreement (NOD) in January 2001, and the RO issued a Statement of the Case (SOC) in July 2001.  The Veteran did not thereafter submit a Substantive Appeal, and the June 2000 rating decision is accordingly final.  See 38 C.F.R. §§ 20.200, 20.302.
 
The Veteran's instant request to reopen the claim was received in August 2006.

Evidence received since the June 2000 rating decision includes a September 2007 letter from Dr. RLV, a private chiropractor, stating an opinion that the Veteran's injuries are "possibly" related to the 1985 accident.  A report dated in August 2009 from private chiropractor JVC states as prognosis that it is likely the Veteran will continue to have complaints of low back pain "due to the injury sustained in 1985."  Also, Dr. SCA, a private physician, submitted a letter in December 2010 asserting that the Veteran's diagnosed lumbar spondylosis and L5-S1 disk bulge with annular tear and foramina narrowing "could be" related to the injury in service.  Because a relationship to in-service injury was one of the elements not present in June 2000, this evidence is sufficient to reopen the previously-denied claim.  Shade, 24 Vet. App. 110.

Accordingly, reopening of the claim of service connection for a low back disability is in order.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for a low back disability is granted.


REMAND

The Board has determined that further development is required before the Board decides the Veteran's reopened claim.

The September 2007 letter from Dr. RLV stated that within a reasonable degree of medical certainty the Veteran's injuries were possibly related to the 1985 accident, and the August 2009 report by Dr. JMC related complaints of low back pain to the 1985 injury.  Similarly, the December 2010 examination report from Dr. SCA diagnosed lumbar spondylosis and L5-S1 disk bulge with annular tear and foramina narrowing, among other current disorders, and stated that many if not all of the changes noted on objective diagnostic studies could be related to the [in-service] slip-and-fall and motor vehicle accident (MVA); however, they could also be related to general aging condition.     

The Board has found the letters cited above to be adequate to reopen the claim for service connection for a low back disorder.  However, they are not adequate to show entitlement to service connection because medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

The Veteran has shown a prima facie case for service connection for his currently diagnosed low back disability, but has not yet been afforded a VA examination (the 1987 examination being inadequate to address the current diagnosis).  The Board accordingly finds he should be provided a VA examination to determine whether he has a current low back disability that is etiologically related to active service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present low back disorder.

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present low back disorder as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


